Citation Nr: 0833739	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a left lower arm 
condition, to include as secondary to the service-connected 
residuals of the left wrist fracture.  

2.  Entitlement to service connection for a left upper arm 
condition, to include as secondary to the service-connected 
residuals of the left wrist fracture.  

3.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to the service-connected 
residuals of the left wrist fracture.  

4.  Entitlement to an increased evaluation for the service-
connected residuals of a left wrist fracture, (non-dominant).  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. S, Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1969, from April 1977 to October 1980, and from October 1988 
to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 2004 rating 
determinations of the RO.  

The veteran appeared at a hearing before a Hearing Officer at 
the RO in August 2007.  


FINDINGS OF FACT

1.  The veteran is not been shown to have a left lower arm 
condition of service origin and there has been no 
demonstration that the veteran has a current left lower arm 
disorder related to his service-connected left wrist injury 
residuals.  

2.  The veteran is not been shown to have a left upper arm 
condition of service origin and there has been no 
demonstration that the veteran has a current left upper arm 
disorder related to his service-connected left wrist injury 
residuals.  

3.  The veteran's left shoulder strain is shown as likely as 
not to have been aggravated by his service-connected left 
wrist injury residuals.  

4.  The service-connected left wrist injury residuals 
currently are not shown to be manifested by ankylosis or 
significant deformity of the left wrist.  

5.  The service-connected left wrist injury residuals are 
shown to include postoperative scars that are shown to have 
been tender and painful since the date of his request for an 
increased evaluation.  

6.  The service-connected left wrist injury residuals are 
shown to include decreased sensation left fourth and fifth 
finger with no more than mild neurological impairment.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left lower arm 
disability due to disease or injury that was incurred in or 
aggravated by service; nor is any proximately due to or the 
result of his service-connected left wrist injury residuals.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2006 & 2007).  

2.  The veteran is not shown to have a left upper arm 
disability due to disease or injury that was incurred in or 
aggravated by service; nor is any proximately due to or the 
result of his service-connected left wrist injury residuals.  
38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.310.  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left shoulder strain is proximately 
due to or the result of the service-connected left wrist 
injury residuals.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.102, 3.310.  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
left wrist fracture based on limitation of motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5214, 5215 (2007).  

5.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected left wrist injury 
residuals on the basis of symptomatic scars have been met, 
beginning on July 7, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2007).  

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left wrist 
injury on the basis of a neurological deficit involving some 
fingers have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.124(a), Diagnostic Codes 8515, 8516 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of service connection for a left 
shoulder disorder, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating his claim.

As it relates to the issues of service connection for left 
upper and lower arm disorders, the Board notes that proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The February 2004 and November 2007 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims but and he was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal in March 2006 
and November 2007.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the claims 
of service connection any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

With regard to the claim for an increased evaluation for 
residuals of a left wrist fracture, the Board notes that at a 
minimum, adequate VCAA notice in an increased rating claim 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).  
The November 2007 letter told the veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The November 2007 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided VA examinations in 
which the impact of the disability on daily life was 
discussed.  
The disability is not solely rated on the basis of specific 
laboratory findings or test results.  Hence, additional 
notice was not required on the second element of Vazquez-
Flores notice.  
The November 2007 letter provided notice on the third 
Vazquez-Flores notice element and provided examples of 
evidence that could be submitted to substantiate the claim.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

The Board finds that there has been compliance with the 
assistance requirements of VCAA.  All available service 
medical and VA treatment records have been obtained.  The 
veteran was also afforded several VA examinations.  As such, 
no further action is necessary to assist the claimant with 
the claim.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b).  

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

38 C.F.R. § 3.310(b) (2007).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).  

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994) , the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law." Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.  

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."  

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).  

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.  

At the outset, the Board notes that service connection is 
currently in effect for residuals of a fracture of the left 
wrist; a left hand condition with decreased sensation of the 
left fourth and fifth finger associated with residuals of a 
fracture of the left wrist; and tender scars of the left 
wrist, associated with residuals of the left wrist fracture.  

The veteran has maintained throughout the course of the 
appeal, that he currently has left shoulder, left upper arm., 
and left lower arm disorders resulting from the injury 
sustained to his left wrist in service.  

At the time of a July 2006 VA examination, the veteran 
complained of left wrist pain and stiffness and left shoulder 
stiffness.  With regard to his left wrist, upper and lower 
arm, the veteran complained of having an average of five 
episodes a month of pain and stiffness, which would last an 
hour.  

Examination of the left shoulder showed no significant 
abnormality of color or deformity, swelling, or atrophy.  
Palpation elicited no abnormality of temperature, crepitus, 
swelling or tenderness.  Left shoulder range of motion 
revealed forward flexion from 0 to 180 degrees with pain from 
170 to 180, abduction to 170 degrees with pain from 167-170, 
external rotation to 90 degrees, and external rotation to 80 
degrees.  

Diagnoses of decreased sensation left fourth and fifth 
finger; left wrist from a left lunatotriquetral fusion with 
left wrist traumatic arthritis and resultant referred pain up 
his left arm, including his forearm and upper arm; normal 
left elbow; and left shoulder strain, were rendered.  The 
examiner indicated that it was at least as likely as not that 
the veteran's left shoulder condition was related to his left 
wrist condition.  

At the time of his August 2007 hearing, the veteran testified 
as to having numbness in his fingers when moving them in 
certain directions.  It would start throbbing there and go up 
the left arm to the shoulder.  The veteran reported that he 
could not lift anything of substantial weight.  He indicated 
that it was his belief that the pain had come about as a 
result of the fall where he sustained his wrist injury.  

The veteran was afforded an additional VA examination in 
November 2007.  At the time of the examination, the veteran 
denied any episodes of dislocation or recurrent subluxation.  
The veteran reported that he would have pain shoot up his arm 
from his wrist and it would go from the forearm to the elbow 
and up to the shoulder.  

Examination of the left forearm revealed range of motion of 0 
to 70 degrees out of 80.  Examination of the left shoulder 
revealed forward flexion of 0 to 180 degrees, abduction from 
0 to 180 degrees, and external and internal rotation from 0 
to 90 degrees.  

Elbow flexion was from 0 to 145 degrees out of 145 degrees.  
There was no pain throughout the entire ranges of motion.  
Upon repetitive motion, the veteran maintained the above 
stated motions without any additional or functional 
impairments.  

The examiner observed that a EMG study performed in June 2006 
revealed no evidence of left median or ulnar neuropathy or 
carpal tunnel syndrome.  Diagnoses of left wrist fracture, 
normal left lower arm, normal left upper arm, normal left 
shoulder, left wrist scar, and left distal ulnar scar were 
rendered.  

The examiner indicated that it was his opinion that the 
veteran's left wrist pain was from the injury that was caused 
by or the result of the fall he had in the service in 1992.  
The pain that he was experiencing in the left lower arm, left 
upper arm, and left shoulder was at least as likely as not a 
result of the fall he had in 1992.  

The examiner observed that on physical examination, he did 
not find anything wrong with the areas in the left lower arm, 
left upper arm, or left shoulder.  However, the veteran 
reported that the pain radiated from his wrist to his 
shoulder.  

The examiner indicated that from the history of the fall, the 
veteran landed with an outstretched arm which could have 
strained anyone of these areas and that the pain he was 
experiencing was coming from the injury that he had to his 
left wrist.  

The examiner again noted that the veteran had normal 
objective examinations and indicated that the pain that he 
was experiencing was radiation from the left wrist.  The 
examiner further observed that the veteran had some pain over 
the left wrist scar from surgery that was recently performed 
and some numbness over the left wrist scar from 1992.  He 
indicated that it was his opinion that these conditions were 
most likely caused by or the result of the surgery.  The side 
effects from the surgery were increased pain in that area and 
numbness, if any nerves were cut during the surgery, on the 
skin.  Again, they were related to the veteran's recent 
surgery for his left wrist.  

With regard to the veteran's claim of service connection for 
a left shoulder condition, the Board notes that although he 
was found to have a normal examination of his left shoulder 
at the time of the November 2007 VA examination, he was 
diagnosed as having left shoulder strain at the time of the 
July 2006 VA examination, which the examiner attributed to 
his service-connected left wrist disorder.  

As there was evidence of a current disability at that time, 
namely a left shoulder strain, and as the examiner attributed 
the left shoulder strain as being caused by the service-
connected left wrist disorder, the Board will find that 
service connection is warranted for a left shoulder strain 
secondary to his service-connected left wrist residuals.  

As it relates to the claims of service connection for left 
upper and lower arm conditions other than those for which 
service connection is currently in effect, the Board notes 
that that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The Board further observes that the veteran has expressed his 
belief that he has left upper and lower arm disorders related 
to his service-connected left wrist residuals.  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); cf. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

In this case, the service and post-service medical records 
fail to establish a causal relationship or linkage between 
any left upper or lower arm disorder and the veteran's period 
of service or his service-connected left wrist injury 
residuals.  

The  Board notes that the veteran has been found to have pain 
in his left upper and lower arm which the examiner has found 
to be radiating from the left wrist injury residuals.  

However, pain without an underlying condition is not 
considered a disability for VA purposes.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999).  In this case, there is no 
competent evidence of a relationship between any current left 
upper or lower arm disorder, other than those for which 
service connection is currently in effect for, and his period 
of service or his service-connected left wrist injury 
residuals.  

Based upon the above, the preponderance of the evidence is 
against the claims of service connection for left upper and 
lower arm disorders and there is no doubt to be resolved in 
the veteran's favor.  


Left Wrist

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Limitation of the wrist is rated under Diagnostic Code 5215.  
Palmar flexion limited in line with the forearm warrants a 10 
percent rating.  Dorsiflexion less than 15 degrees warrants a 
10 percent rating.  DC 5215 does not provide for a rating in 
excess of 10 percent.  

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion 
for the wrist is extension from 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, forearm pronation 0 to 80 
degrees, forearm supination 0 to 85 degrees, ulnar deviation 
from 0 to 45 degrees, and radial deviation from 0 to 20 
degrees.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the major hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted for the 
major extremity, while a 60 percent is warranted for the 
minor extremity. Incomplete, severe paralysis warrants 
assignment of a 50 percent evaluation for the major extremity 
and a 40 percent evaluation for the minor extremity. 
Incomplete, moderate paralysis warrants assignment of a 30 
percent rating for a major extremity and a 20 percent 
evaluation for a minor extremity; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation for 
either upper extremity. Diagnostic Code 8615 pertains to 
neuritis and Diagnostic Code 8715 to neuralgia.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, complete 
paralysis, productive of the griffin claw deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling for the major extremity and 50 percent disabling 
for the minor extremity.  Incomplete paralysis that is severe 
is evaluated as 40 percent disabling for the major extremity 
and 30 percent disabling for the minor extremity; moderate, 
as 30 percent disabling for the major extremity and 20 
percent for the minor; and mild, as 10 percent disabling for 
either the major or minor extremity.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted. An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation. An area 
or areas exceeding 12 square inches (77 sq. cm.) warrants a 
20 percent disability evaluation. An area or areas exceeding 
6 square inches (39 sq. cm.) warrants a 10 percent disability 
evaluation. Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
deep scar is one associated with underlying soft tissue 
damage.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation. Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation. Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation. Note (1): A superficial scar is one 
not associated with underlying soft tissue damage. Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 
§ 4.68 of this part on the amputation rule.)  Under 
diagnostic code 7805, scars, other; are rated on limitation 
of function of affected part.  

In July 2004, the veteran requested an increased evaluation 
for his left wrist disorder.  

At the time of a November 2005 consult, the veteran reported 
having a dull constant pain in his left wrist.  There were 
limitations of mobility and grip due to pain and weakness  
There was no swelling or tingling or numbness present.  

At the time of a May 2006 VA examination, the veteran 
complained of pain for years from the wrist up to the ulna 
side of the forearm, to the lateral upper arm, and to his 
shoulder.  He also claimed numbness in the fourth and fifth 
fingers since the wrist surgery.  The veteran stated that the 
pain ran up the left arm to the elbow but was not as intense 
as it was in the hand.  

The veteran had tenderness to palpation of the lateral 
epicondyle on the left elbow for about five years.  The 
epicondylitis was not related to the wrist.  Strength of the 
fingers was good and equal, left and right, but when he 
gripped, it hurt in the surgical area and he had more pain in 
the wrist the more he used it.  He had good strength and did 
not mention fatigue.  He also did not mention any weakness.  
With repetitive motion, he had pain in the area of the 
surgery.  

The examination revealed numbness on the fourth and fifth 
fingers medial and lateral on the left.  Grip was strong.  
The examiner noted that the veteran had numbness in the 
fourth and fifth fingers due to the service-connected 
fracture and surgery. 

At the time of a July 2006 VA examination, the veteran 
reported that his left wrist problems had become 
progressively worse over the past five years.  He also had a 
numbness and tingling sensation in his fourth and fifth 
fingers that had gradually developed over the last four or 
five years.  The veteran complained of left wrist pain and 
stiffness.  His present treatment was grinning and bearing it 
and activity as tolerated.  

Pain and stiffness occurred on average five times per month, 
lasting an hour.  He completely rested for a 1/2 day to a day 
after it started.  The veteran used no braces or splints.  

The veteran felt that as a result of his left wrist injury he 
had had a gradual onset of left fourth and fifth finger 
numbness over the last four to five years without any other 
types of trauma.  The flares with his left fourth finger and 
the numbness occurred on average five episodes per month and 
would last an hour if he completely stopped all activity.  
The veteran was noted to be right-handed.  

The examiner indicated that the veteran was able to fulfill 
his activities of daily living, including bathing, dressing, 
cleaning, cooking, eating, and driving.  He was noted to have 
limitations with his left arm, especially when doing any type 
of repetitive activities, including gripping and grabbing.  
He favored his left arm significantly, mostly doing his 
activities with his right arm.  He had difficulties with his 
left arm when doing mopping, cleaning, lifting, and 
appropriately favored it when performing these tasks.  

An examination of the left wrist showed a scar over the 
dorsum.  There was some swelling over the left wrist.  There 
was also tenderness to palpation.  As the examiner palpated 
the dorsum of the left wrist, it produced pain not only at 
the left wrist but also pain that radiated up the left 
forearm and to the upper arm.  Range of motion for the left 
wrist was extension to 70 degrees, ulnar deviation to 30 
degrees, and radial deviation to 10 degrees.  There was no 
pain during movements, but there was increased dull achy pain 
after the examination.  

After having the veteran repetitively flex and extend the 
left wrist, testing for pain, weakness, fatigability, and 
coordination showed no change with the same range of motion 
and the same pain pattern.  Examination of the hand revealed 
no gross abnormality for color, deformity, swelling, or 
atrophy.  Palpation of the left hand elicited no abnormality 
of temperature, crepitus, swelling, or tenderness.  

There was decreased sensation to light touch over the fourth 
and fifth left fingers.  Left hand range of motion revealed 
that the veteran was able to touch the left thumb to his 
index, long, ring, and baby finger tips without problems.  He 
was able to make a fist with the tips of his long, ring, 
index, and baby finger touching the transverse palmar crease.  

It was the examiner's assessment that the veteran had 
decreased sensation of the left fourth and fifth fingers and 
left lunatotriquetral fusion with left wrist traumatic 
arthritis and resultant referred pain up his left arm, 
including the forearm and upper arm.  The examiner stated 
that it was at least as likely as not that the veteran's 
fourth and fifth finger numbness was related to his service-
connected left wrist injury and surgery.  

At the time of an August 2006 EMG study/examination, the 
veteran was noted to have a 50 percent decrease in left wrist 
flexion, extension, and ulnar abduction.  Supination and 
pronation were within normal limits.  Manual muscle testing 
was 5/5 except left extensor digitorum communis, wrist 
extensors, and flexors were 5-/5, with wrist discomfort being 
reported by the veteran.  Reflexes in both arms were 2+, with 
sensory to sharp and dull intact.  Hoffman's was negative, 
bilaterally.  Phalen's was positive for increased numbness in 
the left fourth and fifth fingers.  Tinel sign was negative.  
EMG testing was normal with no electrodiagnostic evidence of 
left median or ulnar neuropathy or carpal tunnel syndrome.  

In March 2007, the veteran underwent debridement of his 
triangular fibrocartilage complex pathology and 3 millimeter 
ulnar shortening.  Following the procedure, the veteran was 
in significant pain and was seen at the Emergency room.  

In a May 2007 rating determination, the RO granted a separate 
10 percent rating evaluation for a left hand condition with 
decreased sensation of the left fourth and fifth fingers 
associated with residuals of fracture of the left wrist 
fracture, with an effective date of December 1992, the date 
of the original grant of service connection.  The RO also 
assigned a temporary total disability evaluation for the left 
wrist surgery from March 1, 2007, until June 1, 2007, and 
assigned a 10 percent disability evaluation thereafter.  

At the time of his August 2007 RO hearing, the veteran 
testified as to having numbness in his fingers.  He indicated 
that it felt like pins were being stuck in his wrist.  He 
stated that he could not lift anything of substantial weight.  
His left wrist would start throbbing while driving.  He would 
have to put his hand on his lap for about five minutes until 
the pain stopped.  He had been told that he had nerve damage.  

At the time of an October 2007 VA outpatient visit, the 
veteran reported still having pain in his wrist.  Physical 
examination revealed left wrist range of motion of 45 degrees 
of flexion, 25 degrees of extension, 0 degrees of radial 
deviation, 15 degrees of ulnar deviation, 80 degrees of 
pronation, and 30 degrees of supination.  He had diffuse 
tenderness on the left wrist both on the radial and ulnar 
side.  There was no gross deformity.  

The veteran had a dorsal scar and a scar over the ulna.  He 
also had some patchy paresthesia in the hand.  It was the 
examiner's assessment that the veteran had probable 
posttraumatic osteoarthritis of the wrist status post 
lunotriquetral fusion, and debridement of triangle 
fibrocartilage with ulnar shortening procedure.  

At the time of a November 2007 VA examination, the veteran 
reported having subjective complaints of left wrist pain, 
weakness, stiffness, swelling, instability/giving way, 
fatigability, and lack of endurance.  He rated the pain as 
5/10 in intensity and described it as a throbbing sensation 
with numbness.  He also reported having left wrist flare-ups 
when using the wrist.  The pain would increase in severity to 
8 out of 10 and would last for approximately 15 to 20 
minutes.  Aggravating factors included doing any dishes or 
doing any work with his left hand.  

Alleviating factors included applying cold to the injury 
site.  The veteran noted that when he had a flare-up of pain, 
he stopped using it.  He denied any additional limitation of 
motion or functional impairment.  The veteran used Tylenol, 
which yielded little to no response.  He denied using any 
assistive devices.  He also denied any episodes of 
dislocation or recurrent subluxation.  

The veteran noted that he was currently unemployed but he had 
difficulty with his previous job as a counselor due to his 
being unable to restrain the children if needed.  He was 
unable to use his left arm and this condition affected his 
activities of daily living.  It affected his showering 
ability.  He was noted to be right hand dominant.  

The examination revealed 2 scars on the left wrist.  The 
first scar measured 4 cm x .2 cm.  There was pain on 
palpation at the site of the scar and a numb sensation.  
There was no adherence to the underlying tissue.  The texture 
of the skin was smooth.  There was no irregularity or 
atrophic, shiny, or scaly skin noted.  The scar appeared 
stable.  There were no ulcerations or tissue breakdowns.  
There was no elevation or depression noted in the surface 
contour.  The scar appeared superficial.  

There was no edema, inflammation, or keloid formation.  There 
were no areas of induration or inflexibility in the area of 
the scar and no limitation of motion or other functional 
limitation was present.  The second scar on the ulnar aspect 
of the left wrist measured 10.4 cm x .2 cm.  There was 
tenderness over the scar site.  There was no adherence or 
underlying tissue.  Texture of the skin was smooth.  

The scar appeared well healed and stable.  There was no 
elevation or depression.  There was no area of induration or 
inflexibility and no other limitation of motion caused by the 
scar.  When comparing the left wrist to the right, there was 
mild overall swelling.  There was no erythema or tenderness 
noted.  

Wrist dorsiflexion was from 0 to 60 degrees out of 70 degrees 
with pain throughout entire range of motion.  Palmar flexion 
was from 0 to 45 degrees out of 80 degrees.  Radial deviation 
was from 0 to 10 degrees out of 20 degrees, and ulnar 
deviation was from 0 to 25 degrees out of 45 degrees.  The 
veteran had pain throughout the entire range of motion on all 
movements.  Upon repetitive motion, the veteran maintained 
the above ranges of motion without any additional limitation 
or functional impairment.  

At the time of a November 2007 VA outpatient follow-up visit, 
the veteran reported having continuing pain in his left 
wrist, which had improved.  As far as working with his left 
wrist, the veteran noted having no stamina.  

An examination of the left upper extremity revealed that the 
veteran had a midline dorsal incision approximately 5 cm in 
length which was well-healed but tender to palpation.  He 
also had a 10 cm wound on the ulnar aspect of the forearm 
which was well healed but still tender to palpation.  

Wrist range of motion was from approximately 30 degrees of 
extension to 30 degrees of flexion, with 40 degree arc from 
radial to ulnar deviation.  The veteran was otherwise 
neurovascularly intact.  His grip strength was markedly 
decreased compared to the right side.  It was the examiner's 
assessment that the veteran had left wrist pain status post 
lunotriquetral fusion in 1992 followed by ulnar shortening in 
March 2007.  

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  Since the veteran currently receives the maximum 10 
percent rating, an increased rating under this provision is 
not possible.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under Diagnostic Code 5214.  

With regard to the veteran's postoperative residual scars, 
the Board notes that as to DC 7804, the veteran has 
continuously reported that the area surrounding or underlying 
the scars has been tender and painful.  Such findings warrant 
a 10 percent disability evaluation under DC 7804.  

The Board notes that an increased evaluation under DC 7801 or 
7802 is not warranted as the total combination of the 
veteran's scars does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scars have not been shown to be unstable.  
Finally, as to DC 7805, the Board notes that the examiners 
have indicated that the veteran's scars do not result in loss 
of motion.  The veteran's scars do not meet or approximate 
the criteria for an evaluation in excess of 10 percent.  
38 C.F.R. §§ 4.7, 4.21.  

An evaluation in excess of 10 percent is not warranted under 
the criteria of Diagnostic Codes 8515 or 8516.  The objective 
findings throughout the course of the appeal demonstrate that 
the veteran has no more than mild incomplete paralysis 
resulting from the left wrist fracture residuals.  The 
medical findings demonstrate decreased sensation in the 
fourth and fifth digits only.  The veteran has been noted to 
have no less than 5-/5 motor strength on examination.  He is 
already receiving compensation under DC 5215 for loss of 
range of motion.  As such, more than mild incomplete 
paralysis is not demonstrated in light of the veteran's 
complaints and the clinical findings of record.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in frequent periods of 
hospitalization.  

Moreover, while the veteran is not currently employed, there 
have been no objective medical findings that his left wrist 
disorder markedly interferes with his employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for a claimed left upper arm disorder is 
denied.  

Service connection for a claimed left lower arm disorder is 
denied.  

Service connection for a left shoulder strain on a secondary 
basis is granted.

A separate 10 percent evaluation for the service-connected 
left wrist fracture residuals on the basis of symptomatic 
scars beginning on July 7, 2004, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An evaluation in excess of 10 percent for the service-
connected residuals of the left wrist fracture on the basis 
of limitation of motion is denied.  

An evaluation in excess of 10 percent for the service-
connected left wrist injury residuals on the basis of a 
neurological deficit is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


